Citation Nr: 0200039	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  93-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a laceration to the left index finger (minor).

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of an injury to the left ankle/sole 
and left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1986 to July 
1992, with prior active service in excess of three years. 

The current appeal arose from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The RO, in pertinent 
part, granted entitlement to service connection for the 
residuals of an injury to the left ankle/sole and left foot, 
wherein a 10 percent evaluation was assigned, and denied the 
veteran's claim for entitlement to service connection for the 
residuals of a left finger laceration.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.

In July 1995, the Board of Veterans' Appeals (Board), in 
pertinent part, granted service connection for the residuals 
of a laceration to the left index finger, and remanded the 
issue of entitlement to an increased evaluation for the 
service-connected residuals of an injury to the left 
ankle/sole and left foot for additional development.

Following the July 1995 remand, by rating action dated in 
June 1996, the RO assigned a noncompensable evaluation for 
the residuals of a laceration to the left index finger, and 
denied an increased evaluation for the residuals of an injury 
to the left ankle/sole and left foot.

In January 1997, after adjudicating another issue then 
pending on appeal, the Board remanded to the RO the claims of 
entitlement to an initial compensable evaluation for 
residuals of a laceration of the left index finger, and an 
initial evaluation in excess of 10 percent for residuals of 
an injury to the left ankle/sole and left foot for additional 
development and adjudicative action.

In October 1998 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for the residuals of an injury to the left 
ankle/sole and left foot is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

Current clinical studies show that the residuals of a 
laceration to the left index finger were well-healed with no 
functional limitation.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a laceration to the left index finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.71a, 4.118 Diagnostic Codes 5224, 5225, 
7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Entitlement to service connection for residuals of a 
laceration of the left (minor) index finger was granted by 
rating action of the RO dated in June 1996.  The RO 
determined that the disability warranted a noncompensable 
evaluation as there was no evidence that the motion of the 
affected joint was significantly limited.

A VA compensation and pension examination report dated in 
January 1998 shows that the veteran reported a history of 
laceration to the tip of the left index finger in 1991 when 
she stuck her finger into the fan blade of her car.  She 
indicated that as far as she could recall, several stitches 
were used to close the laceration.  

She described occasional slight numbness or stinging 
sensation over the scar, but she had no functional limitation 
of the hand.  It was noted that she was a right hand dominant 
individual.  Physical examination of the hand revealed a 
faint, well-healed, 1 cm scar over the ulnar distal aspect of 
the left index finger.  The scar was non-tender to palpation.  
She made a good fist in the hand and could oppose the thumb 
to the remaining fingertips satisfactorily.  Grip strength 
was felt to be normal.  The impression was a well-healed 
laceration scar, tip of left index finger, with no functional 
limitation.  

The examiner concluded that there was no evidence of poor 
nourishment of the scar, and that it appeared to be a fairly 
superficial scar.  There was no ulceration associated with 
the scar, there was no tenderness or pain on objective 
demonstration, and she made a good fist in the hand and could 
oppose the thumb to the remaining fingertips satisfactorily.  
She had a normal grip strength.  The examiner opined that he 
could see no evidence that the scarring affected any 
functioning of the left index finger and there was no 
evidence of any left index finger ankylosis.


Criteria

Rating Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). 

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he/she should 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  It should also be noted that use of terminology such 
as "moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

The veteran's service-connected left finger disability, which 
has been characterized as residuals of a laceration to the 
left index finger, is currently rated as noncompensable 
pursuant to Diagnostic Code 5224 which provides the rating 
criteria for ankylosis of the thumb.  Under this Code 
provision, a 10 percent evaluation is warranted when the 
ankylosis of the minor thumb is favorable and the maximum 20 
percent evaluation is warranted when the ankylosis of the 
minor thumb is unfavorable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2001).

The Board will also consider a rating evaluation under other 
appropriate Diagnostic Codes.  A rating evaluation pursuant 
to Diagnostic Code 5225 provides the rating criteria for 
ankylosis of the index finger.  Under this Code provision, a 
10 percent evaluation is warranted when the ankylosis of the 
minor index finger is favorable or when the ankylosis of the 
minor index finger is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2001).

The veteran's residuals of a laceration to the left index 
finger may also be rated pursuant to Diagnostic Code 7803 
wherein a 10 percent rating is assigned for a superficial, 
poorly nourished scar of the skin with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

Pursuant to Diagnostic Code 7804, superficial, tender and 
painful scars are rated as 10 percent disabling when shown on 
objective demonstration.  It is noted that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Pursuant to Diagnostic Code 7805, scars may also be rated on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2001).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain both on active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue.  See 
38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. §§ 3.102, 
4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by her 
as well as authorized by her to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed her claim she indicated treatment at the VA medical 
centers in Biloxi, Mississippi, and in Pensacola, Florida.  
Those medical records have been obtained and associated with 
her claims folder.  


The veteran has been offered a comprehensive and 
contemporaneous VA examination.  The RO has obtained and 
associated with the claims file private medical records 
identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of her claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate her claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  In this regard, the 
veteran has been given the opportunity to direct the 
attention of the RO to evidence which she believes is 
supportive of her claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate her claim.

Additionally, the veteran has neither identified nor 
submitted additional evidence that her service-connected left 
index finger disability has worsened since her last physical 
examination.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999) (No examination required in absence of evidence showing 
some increase in disability). 
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand of 
the veteran's claim to the RO for adjudication under the new 
law would only serve to further delay resolution of her 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased Evaluation

The veteran maintains that the noncompensable evaluation 
which has been assigned for her left (minor) index finger 
disability does not accurately reflect the degree of 
disability that she currently experiences.

The veteran's service-connected left index finger disability 
is currently rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5224, which would be consistent with findings 
of ankylosis of an individual finger, specifically, the 
thumb.  As noted hereinabove, a compensable evaluation under 
this Code provision would be warranted if there were 
favorable or unfavorable ankylosis of the thumb.  However, as 
the Board finds that rating under this disability would be 
inconsistent with the evidence of record as the service-
connected disability is of the left index finger and not the 
left thumb.  Accordingly, rating under this Code provision 
would not be appropriate.

The Board has also examined other Diagnostic Code provisions 
pertinent to a laceration of the left index finger for 
possible application.  A compensable evaluation of under this 
Diagnostic Code 5225 would be warranted if there were 
favorable or unfavorable ankylosis of the index finger.  

However, the VA examiner specifically set forth in the 
January 1998 VA medical examination report that there was no 
evidence of any left index finger ankylosis.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  There is no competent 
evidence of record that the veteran is unable to move her 
left index finger, i.e., that her finger is ankylosed.  
Accordingly, a compensable evaluation under this Code 
provision would not be warranted.

The veteran's residuals of a laceration to the left index 
finger may also be rated pursuant to Diagnostic Code 7803 
wherein a 10 percent rating is assigned for a superficial, 
poorly nourished scar of the skin with repeated ulceration.  
The Board refers to the January 1998 examination report 
wherein it was established that the scarring was superficial, 
and there was no evidence of poor nourishment or ulceration 
associated therewith.  Accordingly, a compensable evaluation 
pursuant to this Code provision would not be warranted. 

Pursuant to Diagnostic Code 7804, superficial, tender and 
painful scars are rated as 10 percent disabling when shown on 
objective demonstration.  The January 1998 VA examination 
report showed that there was no tenderness or pain on 
objective demonstration.  Accordingly, a compensable 
evaluation pursuant to this Code provision would not be 
warranted.

Pursuant to Diagnostic Code 7805, wherein scars may also be 
rated on limitation of function of the affected part, the 
Board finds that a compensable evaluation pursuant to this 
Code provision is not warranted as the January 1998 VA 
examination showed that the veteran was able to make a good 
fist in the hand and could oppose the thumb to the remaining 
fingertips satisfactorily.  She had normal grip strength and 
there was no functional limitation.  

The veteran's self-report as to her having occasional slight 
numbness or stinging sensation over the scar was not 
supported by any of the evidence of record.  

Her report that she had no limitation of function was 
supported by the findings of the examiner, thereby precluding 
assignment of a compensable evaluation under Diagnostic Code 
7805.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  As the veteran 
is not in receipt of the maximum schedular evaluation under 
the applicable Diagnostic Codes, the factors of DeLuca are 
for application.

The Board finds that as physical examination found no 
evidence for disability or impairment based upon a lack of 
credible objective resultant loss of range of motion, 
credible objective resultant neurological abnormalities, or 
credible objective resultant diagnosis-specific disorders, an 
additional rating evaluation pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59 would not be appropriate.  The examiner 
specifically set forth that there was no functional 
limitation due to pain or limitation of motion.  As such, the 
medical evidence of record does not show that there is 
additional functional loss due to pain, weakness, fatigue or 
incoordination.  

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

There is no competent evidence of separate and distinct 
symptomatology resulting from the veteran's left finger 
disability as to warrant assignment of separate ratings.  
38 C.F.R. § 4.14.


The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to the Director of the Compensation and Pension 
Service who possesses the delegated authority to assign such 
a rating in the first instance, pursuant to 38 C.F.R. § 
3.321.  

In the Supplemental Statement of the Case dated in September 
1998, the RO considered the provisions governing the 
assignment of an extraschedular evaluation for the veteran's 
left index finger disability.  Since this matter has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  See also 
VAOPGCPREC 6-96.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).



A review of the evidentiary record does not show that the 
veteran's left finger disability has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  Indeed, there is no evidence of routine 
medical treatment for the service-connected left finger 
disability, much less hospitalization.

In addition, there is no evidence that the veteran's service-
connected left finger disability presents an unusual 
disability picture.  While the Board acknowledges the veteran 
asserts occasional pain or numbness, such impairment is 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.  

In short, the veteran's service-connected residuals of 
laceration to the left index finger do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2001).  
Accordingly, an extraschedular evaluation is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of laceration to the 
left index finger.  Gilbert, 1 Vet. App. at 53.

In view of the fact that the Board has denied entitlement to 
an initial compensable evaluation for the left index finger 
disability, the Board need not address the propriety of 
assigning "staged ratings".  See Fenderson, supra.


ORDER

Entitlement to an initial compensable evaluation for the 
residuals of a laceration to the left index finger is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As indicated hereinabove, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the VCAA.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Because of the change in the law 
brought about by the VCAA, a remand in this case as to the 
remaining issue is required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp 2001.)

This matter was previously before the Board in January 1997.  
The case was remanded for additional development, as it was 
determined that there was insufficient medical evidence with 
which to make an appropriate disposition of the issues 
submitted for appellate consideration.

Pursuant to the remand of the Board, a VA examination was 
conducted in January 1998.  The examination report shows an 
impression of chronic left ankle and foot pain as residual of 
left ankle sprain.  The examiner concluded that with respect 
to the residuals of injury to the left ankle/sole and left 
foot, there was normal range of motion of the left ankle.  
There was some evidence of mild lateral instability of the 
left ankle.  There were also indications of pain on use as 
weight bearing appeared to be painful and she had a slight 
limp on the left when walking.  

As far as functional limitations caused by any left 
ankle/sole and left foot disability, it was opined that she 
would have problems with prolonged periods of weight bearing.  
If she had to climb a lot of stairs or steps, this would also 
aggravate the foot and ankle condition.  Overall, on 
examination of the ankle and foot she was noted to have 
marked tenderness over the lateral aspect of the ankle and 
she also had significant tenderness to palpation of the 
plantar aspect of the mid-foot region.  This symptomatology 
was said to be compatible with old traumatic injury to the 
foot and ankle.  

The examiner was unable to dissociate any symptomatology 
resulting from the mid-arch region of the foot from the ankle 
pain as these appeared to be all related to prior trauma.  
There was no evidence of weakened movement, excess 
fatigability, or incoordination.  As far as her ability to 
perform average employment in a civil occupation, she was 
said to be able to do this although she would need a break 
between prolonged periods of weight bearing.  She indicated 
that she had to get off her feet if she had to stand for any 
more than 30 minutes or so at a time.  She indicated she 
actually lost her last job as she was unable to stand for the 
required period of time.  

As far as her subjective complaints of pain, pain was visibly 
manifested on movement of the foot and ankle during the 
examination.  She also demonstrated appropriate response of 
facial grimacing to indicate pain with palpation of the 
lateral aspect of the ankle as well as the plantar surface of 
the foot.  It was felt there was adequate pathology to 
support the level of her complaints.  An addendum to this 
report, also dated in January 1998, showed that the left 
ankle was normal.


The Board notes that subsequent to January 1998 VA 
examination, the veteran has asserted that her service-
connected left ankle/sole and left foot disability has 
increased in severity.  VA outpatient treatment records 
received in March 2000 demonstrate that the veteran reported 
that her service-connected left ankle disability has impaired 
her ability to engage in gainful employment.  Such 
assertions, combined with the fact that the veteran's last VA 
examination was in January 1998, leads the Board to conclude 
that prior examination does not adequately present the 
current level of disability, such that reexamination is 
required.  Glover, 185 F.3d at 1328; Snuffer v. Gober,  10 
Vet. App. 400 (1997).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159)..

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to her appeal, the 
case is REMANDED to the RO for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that she identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of her 
left ankle and foot disability.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary to 
determine the nature and extent of 
severity of his service-connected 
residuals of an injury to the left 
ankle/sole and left foot. 

The claims folder, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001), and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  All indicated tests and 
studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  In particular, the 
examiner should specifically address 
active and passive range of motion of the 
left ankle with an explanation as to what 
is the normal range of motion, any 
instability and pain on use; and should 
comment on the functional limitations, if 
any, caused by the left ankle/sole and 
left foot disability.  The examiner 
should identify all left ankle/foot 
disorders found to be present, and, to 
the extent possible, identify the 
symptomatology that is attributable to 
each disorder, and any causal, 
etiological, or functional relationship 
between the disorders.  The examiner 
should also identify all symptomatology 
that cannot be dissociated from one 
disorder or another.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(1) does the service-connected left 
ankle/sole and left foot disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations, and on the ability of the 
veteran to perform average employment in 
a civil occupation?  


If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate. 

(2) with respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement; and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left ankle/sole and 
left foot disability.  In addition, the 
examiner should carefully elicit all of 
the veteran's complaints and offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints, including, increased left 
ankle pain during weather changes, weight 
bearing pain, occasional swelling, and 
difficulty at work due to left ankle 
pain.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent for residuals of an injury to the 
left ankle/sole and left foot.  N this 
regard, the RO should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2001), and Fenderson, supra, as 
warranted.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claim.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

